Citation Nr: 0325296	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  00-24 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to Service connection for low back disorder.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The appellant had active service from July 1977 to May 1983.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection.

In September 2001, the Board remanded the case to the RO for 
additional development.  The RO completed the additional 
development to the extent possible and returned the case to 
the Board for further appellate review.  The appellant 
submitted additional comments in June 2003, and his 
representative presented additional argument on his behalf in 
August 2003.


FINDINGS OF FACT

1.  The appellant has a current low back disorder of 
degenerative L4-L5 spondylolisthesis.

2.  Service medical records (SMRs) reflect an entry of a 
complaint of a low back injury in May 1982 due to a motor 
vehicle accident.  The appellant was struck by a van while 
riding a bicycle.

3.  The SMRs do not reflect a finding of a chronic condition 
related to the appellant's low back.  The last entry of 
November 1982 reflects an assessment of lumbar strain.  He 
was not treated again in service, and there is no showing of 
back treatment in the years immediately after service.

4.  The SMRs reflect no entries of complaints, findings, or 
treatment, for tinnitus.

5.  A January 1979 AF Form 1491, Reference Audiogram, 
reflects that the appellant previously was issued earplugs 
and a noise muff for use while working on the flight line.

6.  The appellant declined a physical examination at 
separation.

7.  The competent credible evidence of record does not show 
the appellant's chronic low back disorder to have started 
during active service.  The competent credible evidence of 
record does not show the appellant's tinnitus to have started 
during his military service.  It is not shown that either of 
these disorders is related to any in-service occurrence or 
event.

8.  There is no record of arthritis manifesting to a 
compensable degree within one year of the appellant's 
discharge from service.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred during, or 
aggravated by, military service, nor may arthritis be 
presumed to have occurred during military service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2002).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Kuzma 
v. Principi, ___F.3d ___, No. 03-7803 (Fed. Cir. August 25, 
2003).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a September 2001 letter, the RO informed the 
appellant of the VCAA and VA's duty to assist him under the 
act.  The letter informed the appellant that his claim had 
been reviewed under the new guidelines enacted by the VCAA 
and provided the appellant a detailed listing of all of the 
evidence of record in his case file and additional evidence 
which was requested and not yet received.  As for who would 
obtain the evidence not then received, the RO informed the 
appellant that VA would request the records upon his signing 
and returning the provided VA Forms 21-4142 which would 
authorize VA to obtain the records on his behalf.  Therefore, 
the Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO requested private 
treatment records on his behalf and, as reflected by letters 
of March 2002 and October 2002, kept the appellant apprised 
of the records requested and received, and schedule him for 
medical examinations.  All records obtained or generated have 
been associated with the case file.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that all relevant facts have been properly 
developed, and that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. §§ 3.159, 3.326(a) (2002).  Accordingly, the Board 
may decide the case on the merits.

Historically, the appellant filed his application for service 
connection in August 1999.  A November 1999 rating decision 
denied the claim.  The appellant submitted a notice of 
disagreement in December 1999, and he filed a substantive 
appeal in October 2000.

The service medical records reflect that the appellant was 
struck by a van in May 1982 while riding a bicycle and was 
treated for complaints diagnosed as back sprain and spasm and 
multiple contusions.  Two days later, the appellant presented 
with complaints of pain in his left foot.  He was seen and 
treated again in May 1982 for stiffness and aching of his 
back.  He presented twice in August 1982 with complaints of 
sudden onset of pain and stiffness, with the pain lasting 
three to five minutes.  Examiner's observation was back spasm 
and assessment was mild lumbosacral strain.  The final entry 
in the SMRs reflect that the appellant presented in November 
1982 with a complaint of occasional pain and stiffness on and 
off during the prior six months.  Physical observation 
revealed diffuse tenderness of the lumbar region but no signs 
of spasm.  Assessment was lumbar strain.  Also in filling out 
a dental treatment history form in November 1982, the veteran 
reported that his health was excellent and reported he was 
under no treatment that the dentist should know about before 
treatment.

An April 1983 AF Form 438, Medical Care, Third Party 
Liability Notification, reflects that the appellant's 
treatment was discontinued.  A September 1982 document, 
signed by the appellant in May 1983 (the appellant wrote the 
date as "May 1982," but all documentation reflects that the 
correct date was May 1983, as reflected by the date the 
document was forwarded to the appellant and his separation 
date of May 1983) reflects that the appellant declined a 
physical examination prior to his separation.  X-rays of the 
appellant's back were not taken either at the time of his 
initial treatment or his subsequent visits for treatment.

The post-service record shows that while working as a mail 
carrier in June 1992, the appellant was threatened by two 
dogs.  It was noted that in an attempt to avoid injury, he 
bent backwards and fell onto a metal railing sustaining 
injury to his back. It was reported that he was subsequently 
seen in the emergency room at Presbyterian University 
Hospital and was also treated at Divine Providence Hospital 
the following month for continuing low back symptoms.  A 
diagnosis of Grade I spondylolisthesis was noted in November 
1992 and was subsequently reported to be accompanied by low 
back pain.  In August 1995, the veteran's treating physician, 
C. S. Stone, M.D., wrote that the veteran had first been seen 
for spondylolisthesis in November 1992.  It was his opinion 
that the recurrent low back pain was a permanent condition 
secondary to aggravation of pre-existing spondylolisthesis 
caused by work injury.  It was noted at that time that the 
appellant denied any significant past medical history.

J. D. L., M.D., wrote in November 1995 that "The pre-existing 
condition, in my opinion, was the spondylolysis and 
spondylolisthesis that was [sic] exacerbated by the injury of 
1992."  In a report from Tri-State Orthopaedics dated in 
January 1997, the private examiner noted that the appellant 
had had X-rays taken by Drs. Huber and Yates in 1987 as part 
of a physical examination to become a police officer.  It was 
indicated, however, that the reports of such had not been 
made available for review.  The examiner first disagreed with 
the prior diagnoses of spondylolisthesis and went on to opine 
that the veteran had pre-existing unilateral spondylolysis 
which pre-existed the work injury in 1992 as it was 
"virtually impossible to have a spondylolisthesis with a 
unilateral pars defect or unilateral spondylolysis."  
Further, this examiner opined that it also was virtually 
impossible for a  pars interarticularis fracture to occur in 
the manner in which the patient alleged he was injured in 
1992.  The examiner based this conclusion on the opinion that 
a rather violent force is required to produce a 
spondylolisthesis.  The examiner further concluded that the 
veteran had sustained a lumbar strain or sprain as the result 
of the work injury in 1992 from which he had fully recovered, 
but had continued to have symptoms attributable to unilateral 
spondylosis and obesity.  The case file does not contain a 
signature page to this examiner's report despite the 
appellant's being asked to provide it.

The 1987 x-rays to which the 1997 report refers were 
requested but not obtained.

The October 1999 VA medical examination report reflects that 
an x-ray examination report was interpreted as revealing 
spondylolysis of the pars interarticularis of L4, with first 
degree spondolylisthesis of L4 on L5.  The report reflects 
that the examiner rendered a diagnosis of degenerative joint 
disease, herniated disc, L4-L5, with subluxation of L5-S1.

A December 1995 Emergency Room record of Ohio Valley Hospital 
reflects that the appellant presented with a complaint of 
back pain and spasm as a result of his slipping on ice that 
morning.  The appellant's private treatment records reflect 
constant physical therapy for recurring low back pain since 
1992.

In a brief note of October 2000, R. G., M.D., wrote that the 
veteran was involved in an automobile accident in May 1982, 
and that "to my knowledge, has not been involved in any 
accident or suffer any trauma" to explain left sided 
spondylosis.  However, none of Dr. G.'s earlier reports of 
his treatment of the appellant, which date back to September 
1992, reflect the appellant as mentioning the 1982 accident 
which occurred while he was in service.  All reports reflect 
that the appellant denied prior significant trauma.

An October 2001 report by A.M., a physical therapist for 
Health Trax, Inc., reflects that the appellant was referred 
for strain to the cervical spine, lumbosacral spine, right 
knee, and both ankles, as a result of an automobile accident.  
The appellant reported that, while on his job, he was a 
passenger when the accident occurred, and his knee hit the 
dash and he strained his neck and back.

A March 2003 VA medical examination report reflects that the 
examiner observed the appellant to be 6-feet-four-inches tall 
and 346 pounds.  (His service entrance exam reveals he 
weighed 208 pounds at entry into service.  His weight was 219 
in November 1982 and 246 in February 1983.)  After physical 
examination, the examiner rendered a diagnostic impression of 
degenerative L4-L5 spondolylisthesis.  The examiner observed 
that the pattern of appellant's spondylolisthesis is due to 
years of wear and tear and excessive loads through his 
lumbosacral spine.  The examiner noted that the appellant's 
pattern of spondolylisthesis is not usually caused by a 
traumatic episode.  Thus, the examiner opined that it is not 
likely that the 1982 accident which occurred during the 
appellant's military service caused his degenerative 
spondylolisthesis.  The examiner also opined that the 
appellant's degenerative spondylolisthesis would have 
developed regardless of the 1982 accident because the 
appellant has an underlying predisposition to back pain.  The 
examiner observed that the appellant's episodic recurrences 
are to be expected for someone of his size with degenerative 
lumbar spondylolisthesis.  The veteran had reported that he 
weighed 230 pounds in service and that he may have had some 
early degeneration due to his size.  It was concluded that 
the back pain in service had resolved and that episodic 
recurrences now were consistent with the degenerative changes 
in someone his size.

As concerns the claim for service connection for tinnitus, 
the service medical records contain a reference audiogram 
dated in January 1979 indicating that the appellant had been 
assigned to duty in a noise prone environment in December 
1977 or 1978.  It was recorded that he was currently working 
in noise, and that his last exposure had been two days 
before.  It was indicated that he had previously been issued 
earplugs as well as an ear muff, and that his protection in 
this regard was considered satisfactory.  The October 1999 VA 
audiology examination report reflects that the appellant 
reported having tinnitus for many years and said that there 
had been a popping sensation in his ears since 1979.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection. Degmetich v. Brown, 104 F. 
3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).

Further, certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Arthritis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) 
(2002).

The appellant's representative argues that the appellant's 
lengthy record of post-service treatment for his low back 
disorder is sufficient proof that the 1982 in-service 
accident is the seminal cause, and that granting service 
connection is appropriate.  Alternatively, his representative 
argues that, if the appellant's low back disorder is a 
congenital condition, then the 1982 accident aggravated it to 
a compensable degree.  The appellant sees his case as 
extremely simple and straight forward: "bike - truck - back 
injury it is that simple."  The appellant avers that the VA 
physicians who have examined him, and all of his private 
providers all agree that the 1982 accident played a major 
role in his current back disorder.

The Board disagrees with the appellant and his representative 
and finds that the evidence of record is contrary to their 
assertions.  They are correct in the obvious fact that the 
appellant, while a bicyclist, was struck by a van and 
sustained trauma to his back.  The question is whether the 
appellant's low back symptomatology, as documented in the 
SMRs, was acute and transitory or evidence of an underlying 
chronic condition.  The Board finds that the competent 
credible evidence as a whole shows the former.

First, the SMRs do not reflect any findings of a chronic 
condition.  Second, while the SMRs document that the 
appellant experienced subsequent episodes of low back pain, 
it appears to have resolved, as after November 1982 there is 
no further notation.  Furthermore, his apparent condition at 
the time of his separation was not such as to lead him to 
accept a physical examination prior to his separation.  The 
time frame between the appellant's last presentment for 
treatment and his declination of a separation physical 
examination was approximately 7 months, November 1982 to May 
1983.  The Board must infer that his declination of a 
physical examination indicates that he was not experiencing 
any active symptomatology at that time.

This conclusion is further strengthened by the post-service 
medical records.  There is no record of the appellant seeking 
treatment for low back symptomatology after his discharge 
from military service until June 1992, when he was injured 
while working as a postal employee as a result of his 
defending himself from an attack by dogs.  The Board finds 
significant that, the appellant's understandable focus on his 
1982 accident as the seminal cause of his back disorder 
notwithstanding, his several treatment records do not include 
any report by him of the 1982 accident as a significant item 
of history to report to his providers.  There is no record of 
a provider stating so until October 2000, which is after the 
appellant initiated the appeal of the denial of his VA claim.

The Board also notes the unsigned January 1997 Tri-State 
medical report.  The author of that report, assumedly a 
physician, is the only provider of several who opined that 
the appellant does not have spondylolisthesis, which is a 
fracture and forward movement of the vertebra.  See Stedman's 
Medical Dictionary, 27th Ed., p. 1679.  Further, the October 
1999 VA examination diagnosed spondolylisthesis, as revealed 
by x-ray examination.  Therefore, the Board does not find the 
1997 Tri-State report persuasive on this particular issue.  
Remaining, however, is the apparent underlying cause of the 
condition.

All of the private treatment records for the period between 
1992 and 1997 reflect providers' opinions that the 
appellant's June 1992 injury exacerbated a pre-existing 
condition of either spondylolysis alone or spondylolysis with 
spondylolisthesis.  None of the providers, however, opined 
what may have caused or contributed to their diagnosed pre-
existence of the underlying cause of the appellant's 
symptomatology.  As mentioned above, it is noteworthy that 
this information did not cause the appellant to mention the 
1982 in-service accident.  As it were, the March 2003 VA 
medical examination provides the answer, which the earlier 
providers apparently did not consider.

The March 2003 VA examination report reflects that the 
examiner provided two significant opinions along with the 
diagnosis: first, the appellant's type of spondylolisthesis 
is not trauma induced; and, second, the appellant has a 
predisposition, or developmental proclivity for the 
condition, which was likely to develop in any event.  It was 
reported that his in-service injury "may have exacerbated 
his underlying predisposition" to the back pathology he has 
because of body type.  This does not provide a basis for 
allowing the claim.  The opinion is speculative, and does not 
establish that chronic back pathology was incurred in 
service.  In fact, the examiner noted that the in-service 
pain resolved.  Were the evidence in equipoise, which the 
Board does not so find, the March 2003 VA examination would 
tip the scales against a finding of linkage with the 
appellant's military service, which precludes an award to the 
appellant via granting him the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

The Board also rejects the appellant's representative 
assertion that the 1982 accident aggravated any congenital 
condition.  There simply is no evidence to support this 
assertion.  In light of the competent evidence of record 
which shows, the 7 month hiatus between the appellant's last 
in-service treatment and his separation, the appellant's 
declination of a physical examination prior to his 
separation, and the 9 year hiatus between the appellant's 
separation and the first record of his seeking treatment for 
a chronic low back disorder, and then subsequent to an 
injury, the Board finds no basis on which to conclude that 
the appellant's current low back disorder is due to 
aggravation by his military service.  38 C.F.R. §§ 3.102, 
3.306 (2002).  Further, as there is no record of a finding of 
arthritis within one year of his discharge from service, 
there is no basis on which to presume that his current low 
back disorder is related to this military service.  38 C.F.R. 
§§ 3.102, 3.309. (2002).

A similar finding must be entered as to the appellant's claim 
for service connection for tinnitus.  The SMRs contain no 
entries related to tinnitus or other ear pathology.  The SMRs 
do show that the appellant was issued ear plugs and an ear 
muff to protect his ears while he worked on the flight line.  
Further, there is no record of the appellant having sought 
treatment for tinnitus after his discharge from service.  
Therefore, the preponderance of the evidence is against the 
granting of service connection for tinnitus.  The evidence is 
not in equipoise so as to apply the benefit of the doubt 
rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



